DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 7/26/21 has been approved
Claims 1-20 are pending in the application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal 
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10/600,770. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 15, 16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shenoy et al (US 2015/0091179).
Regarding claim 1, Shenoy et al disclose An assembly, comprising:
 an interposer (418, figure 4) ; 
a semiconductor die  (426, figure 4) comprising a proximity coupling (428, figure 4) on a side of the interposer (418, figure 4) ; and 
at least one other semiconductor die (402, figure 4) comprising a proximity coupling (428, figure 4) configured for communicating signals with the proximity coupling of the semiconductor die (426, figure 4) , on an opposing side of the interposer (418, figure 4).  
Regarding claim 2, Shenoy et al disclose The assembly of claim 1, further comprising additional structure (508, figure 5C) for electrically conductively communicating power and ground/bias to the semiconductor die and the at least one other semiconductor die.  Para 0040 discloses that the bar 508 would be used as an electrical conducting in the memory device as shown in figure 5C.
Regarding claim 4, Shenoy et al disclose The assembly of claim 1, wherein the interposer (418, figure 4)  carries conductive traces operably coupled to the semiconductor die (402, figure 4) and directly to conductive structures for communicating signals with higher level packaging external to the assembly.  
Regarding claim 5, Shenoy et al disclose The assembly of claim 1, wherein the semiconductor die comprises a logic die (402, figure 4) , and the at least one other semiconductor die (426, figure 4) comprises a number of stacked memory dice, each of the logic die (as above) and the memory dice (as above) each comprising a proximity coupling (424 and 428, figure 4) for mutual signal communication.  
Regarding claim 6, Shenoy et al disclose The assembly of claim 1, wherein the proximity couplings (424 and 428, figure 4) comprise inductive couplings.  
Regarding claim 8, Shenoy et al disclose The assembly of claim 5, wherein the number of stacked memory dice comprises a number of stacked DRAM dice (306, figure 3).  
Regarding claim 15, Shenoy et al disclose The assembly of claim 8, wherein each of the logic die (402, figure 4) and the DRAM dice (410, figure 4) are configured with proximity couplings (428,fgure 4) for mutual signal communication among and between the logic die (as above) and the DRAM dice (as above).  
Regarding claim 16, Shenoy et al disclose A method of operating a semiconductor device, comprising: communicating signals between a logic die (402, figure 4) and one or more memory dice (426 or 410, figure 4) through proximity coupling (424, 428, figure 4) ; and communicating power and ground/bias with each of the logic die (as above)  and the one or more memory dice  (as above) with electrically conductive structure terminating external to the semiconductor device.  Para 0040 disclose the bar 508 would be used as an electrical coupling in the memory device as shown in figure 5C.
Regarding claim 19, Shenoy et al disclose The method of claim 16, wherein communicating signals between the logic die (402, figure 4) and the one or more 426, figure 4) through proximity coupling (424, 428, figure 4) comprises communicating signals through inductive coupling.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al in view of Mazed et al (US 2017/0140821).
Regarding claims 3 and 17.
Shenoy et al applied as above.
Shenoy et al fail to disclose an interposer carries an optical waveguide for communication of signals with an optical I/O of the semiconductor die.  
Mazed discloses a memory device having an optical waveguide (500, figure 9) for communicating signal with and I/O of a semiconductor.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shenoy et al by using an interposer that comprises an optical waveguide for communicating signalwith an optical I/O of the semiconductor as taught by Mazed.


Claim  7 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al in view of Tsai et al (US 2017/014947).
	Shenoy et al applied as above.
	Shenoy et al fail to disclose an interposer comprising a glass material.
	Tsai et al disclose a memory device comprising an interposer that has a glass material.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify shenoy et al by using an interposer that .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al in view of Zhao (US patent No 9,899,354).
	Shenoy et al applied as above.
Shenoy et al fail to disclose a dielectric molding compound encapsulating the logic die and the DRAM dice.  
Zhao disclose a memory device having a dielectric molding compound (108 figure 1) for encapsulating two dice.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify shenoy et al by using a dielectric molding compound so as to encapsulate two memory device ad taught by Zhao .

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Querbach (US 2015/0187436) in view of Shenoy et al (US 2015/009179) and Tsai et al (YS 2017/0140947).

          Regarding claim 20, Querbach et al disclose An electronic system,
comprising:
122, figure 1) ;
an output device (122, figure 1) ;
a processor (102, figure 1) device operably coupled to the input device (122, figure 1) and the output device (124, figure 1); and
a semiconductor device (104, figure 1) perably coupled to the processor device
Querbach et al fail to teach a semiconductor comprising: a stack structure
comprising:
a logic die;
a stack of memory dice operably coupled to the logic die through proximity
coupling; and an interposer comprising a glass material located between the stack
of memory dice and the logic die.

Shenoy et al disclose a memory device including a stack structure
comprising:
a logic die (402, figure 4);
a stack of memory dice (410, 426, figure 4) operably coupled to the logic die (as
above) through proximity coupling (424, 428, figure 4) ; and an interposer (418,
figure 1)

Tsai et al disclose a device having an interposer comprising a glass material
located (see para 0058) between the stack of memory dice and the logic die

Therefore, it would have been obvious to one of ordinary skill in the art at
the time the invention was made to modify Querback et al by using a
semiconductor comprising: a logic die; a stack of memory dice operably coupled
to the logic die through proximity coupling; and an interposer comprising a glass
material located between the stack of memory dice and the logic die so as to
store data in a memory device as taught by Shenoy et al and Tsai et al.
Allowable Subject Matter
Claims 9-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
10/23/21
/SON T DINH/Primary Examiner, Art Unit 2824